Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 09/21/2021, in which claims 1-16, 19, 21-23 are presented for the examination.
Allowable Subject Matter
Claims 9-16, 19, 21-22 allowed.


Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
1) Cited portions of the reference does not teach storing, on an extended attribute of a file, predetermined information.

Response:
Examiner respectfully disagrees.  Dave in para. [0114] teaches object attributes which is a data structure or log file which can be used to represent a file system object which stores predetermined information as shown in Fig. 7, step 701-702, [0096]-[0097], [0058], in response to determining, changed data/metadata .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave et al. (US 2017/0060701, referred herein after Dave).

As per claim 1, Dave discloses a computer-implemented method, comprising: 
in response to a determination that a predetermined operation has been performed on an object of a first file stored on a first cluster site, storing, on an extended attribute of the first file stored on the first cluster site, predetermined information about the object of the first file stored on the first cluster site ([0114], Fig. 7, step 701-702, [0096]-[0097], [0058], in response to determining, changed data/metadata (replacing, rearranging, or adding or removing information) to a file system object, [0058], [0100], storing information about the object on storage);
in response to a determination that the predetermined operation is performed on an object of a first file stored on a second cluster site, removing the predetermined information from the extended attribute of the first file stored on the first cluster site; and (Fig. 7, step 703, [0097], “The "recovery mode" is then unlocked (unblocked) (action S710) and I/O read/write processing continues in the usual fashion (action S711) as described in actions S701 through S703, above. Once changes are replicated to the destination, the respective mode information is removed from the "recovery mode" file, and the mode is non-dirty (and thus no longer marked as dirty).”);
in response to a determination that a failure event has occurred on a queue of the first cluster site, performing a predetermined recovery process thereby enabling fulfillment of entries of the queue of the first cluster site (Fig. 7, step 704-705, [0097], “At action S704, a failure is observed at the source file system (due to a crash, for instance) and as a result the replication queue is lost. At actions S705 and S706, the file system comes back online and a recovery mechanism is triggered to restore replications that were pending at the time of the system failure. “).

As per claim 7, Dave discloses the computer-implemented method of claim 1, wherein the first file stored on the second cluster site is an ongoingly updated copy of the first file stored on the first cluster site ([0106], wherein the files stored on destination site is updated in parallel of the source site).

As per claim 8, Dave discloses the computer-implemented method of claim 1, wherein the predetermined recovery process is performed during downtime of the second cluster site as a result of the occurrence of the failure event (Fig. 7, step 704-705, [0097], [0068]-[0069], [0074]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Hendrickson et al. (US 2015/0278397, referred herein after Hendrickson).

As per claim 2, Dave discloses the computer-implemented method of claim 1, wherein the predetermined operation is a remove operation, wherein the predetermined information includes a current name of the object of the first file stored on the first cluster site ([0058], removing object is interpreted as remove operation as claimed).

Dave does not specifically the predetermined information includes a current name of the object of the first file stored on the first cluster site;

However, Hendrickson discloses the predetermined information includes a current name of the object of the first file stored on the first cluster site (Fig. 41, step 4101, [0225], “As shown in element 4101, a request to rename a particular file store object, such as a file or a directory, whose current name is "A" to "B" may be received, e.g., at a metadata subsystem of a distributed storage service.”);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hendrickson’s namespace management in distributed storage systems into Dave’s file based cluster-to-cluster replication recovery because one of the ordinary skill in the art would have been motivated to employ optimization techniques associated with various aspects of the file storage service, such as the use of object renaming protocols, load balancing techniques that take connection longevity into account, name space management techniques, client session metadata caching, and offset-based congestion control policies.

As per claim 3, Dave discloses the computer-implemented method of claim 2, wherein performing the predetermined recovery process includes: outputting an instruction to perform the remove operation on objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site ([0097], remove operation on object file is performed after determining changes are replicated on the second cluster site);

Dave does not specifically discloses determining files stored on the first cluster site having a respective extended attribute that includes a current name of an object stored thereon; 

However, Hendrickson discloses determining files stored on the first cluster site having a respective extended attribute that includes a current name of an object stored thereon (Fig. 41, step 4101, [0225]-[0226]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hendrickson’s namespace management in distributed storage systems into Dave’s file based cluster-to-cluster replication recovery because one of the ordinary skill in the art would have been motivated to employ optimization techniques associated with various aspects of the file storage service, such as the use of object renaming protocols, load balancing techniques that take connection longevity into account, name space management techniques, client session metadata caching, and offset-based congestion control policies.

As per claim 4, Dave does not specifically discloses the computer-implemented method of claim 1, wherein the predetermined operation is a rename operation, wherein the predetermined information includes a previous name of the object of the first file stored on the first cluster site and/or a parent inode number from which the object of the first file stored on the first cluster site is being renamed;

However, Hendrickson discloses the predetermined operation is a rename operation, wherein the predetermined information includes a previous name of the object of the first file stored on the first cluster site and/or a parent inode number from which the object of the first file stored on the first cluster site is being renamed ([0243], [0251], [0253], HDAG configured to manage collections of names of objects);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hendrickson’s namespace management in distributed storage systems into Dave’s file based cluster-to-cluster replication recovery because one of the ordinary skill in the art would have been motivated to employ optimization techniques associated with various aspects of the file storage service, such as the use of object renaming protocols, load balancing techniques that take connection longevity into account, name space management techniques, client session metadata caching, and offset-based congestion control policies.

As per claim 5, Hendrickson discloses the computer-implemented method of claim 4, wherein performing the predetermined recovery process includes: 
determining files stored on the first cluster site having a respective extended attribute that includes the predetermined information; and outputting an instruction to perform the rename operation on objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site ((Fig. 41, step 4101, [0225]-[0226] , [0243], [0251], [0253]).

As per claim 6, Hendrickson discloses the computer-implemented method of claim 5, wherein the instruction to perform the rename operation includes a sub-instruction for renaming each of the objects of files stored on the second cluster site that are associated with objects of the determined files stored on the first cluster site to a relatively oldest name of an associated object of the determined files stored on the first cluster site (Fig. 39, Fig. 40, Fig. 41, [0085], [0074], “In a distributed system implementing a sequential consistency model, the result of an execution of operations implemented collectively at a plurality of executing entities (e.g., nodes or servers of the distributed system) is expected to be the same as if all the operations were executed in some sequential order”, wherein the renaming operations performed on all the clusters within the distributed system to maintain consistency).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Cohen et al. (US 2006/0010495, referred herein after Cohen).

As per claim 23, Dave does not specifically discloses the computer-implemented method of claim 1, wherein the predetermined operation is inspecting an object;

However, Cohen discloses the predetermined operation is inspecting an object (abstract, [0011]);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cohen’s auto-executable file into Dave’s file based cluster-to-cluster replication recovery because one of the ordinary skill in the art would have been motivated to indicate the integrity of the object.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Reference Aron teaches techniques for maintaining consistency in a distributed system (e.g., a distributed secondary storage system). According to one embodiment of the present disclosure, a first set of file system objects included in performing the requested file system operation is identified in response to a request to perform a file system operation.

Reference Paquette teaches a data management system for sharing data between remote sites of a data network A data storage medium is located at each site, operative to store first and second data collections. The data management system includes a primary data replication module, a replication control mechanism and a secondary data replication module. The primary data replication module replicates data from at least a portion of the first data collection of each data storage medium to the same first portion of the first data collection of predetermined ones of the other data storage media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114